Citation Nr: 9909946	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 095A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Whether a timely substantive appeal has been filed in the 
claim of entitlement to service connection for residuals of a 
pilonidal cyst.  

2.  Whether a timely substantive appeal has been filed in the 
claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1977 to November 
1980.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The Board notes that the RO certified the issues on appeal as 
entitlement to service connection for residuals of a 
pilonidal cyst and a low back disorder.  However, as 
discussed further hereinbelow, the Board finds that the 
issues are more appropriately characterized as whether a 
timely substantive appeal has been filed in the claims.


REMAND

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after the agency 
of original jurisdiction (AOJ) has issued the claimant a 
Statement of the Case (SOC), the appeal is completed by 
filing a Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998).

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made by the AOJ.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1998).  If the claimant/appellant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely Substantive Appeal does not appear to have been 
received with respect to either of the veteran's claims.  A 
review of the record indicates the veteran's claims were 
denied by an April 1994 rating decision of the RO.  The 
veteran was provided with notice of the rating decision that 
same month.  The veteran submitted a VA Form 9, which was 
accepted as a timely NOD with that rating decision in January 
1995.  In August 1997, he was provided with a SOC.  He was 
further informed that he must file an appeal within 60 days 
of the SOC or within the remainder of the one-year period 
following notification of the decision being appealed.  There 
was no further communication received from the veteran.  The 
next communication received was from the veteran's 
representative, who submitted an informal hearing 
presentation in May 1998.

Nor does the record reflect that the veteran had submitted 
any requests seeking an extension of time to submit his 
substantive appeal.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether any SOC and/or SSOC 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. §§ 19.29, 19.31 (1998).  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claims.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to the issue of the timeliness and adequacy of his appeal(s).  
Therefore, this is one of those cases; despite the apparent 
untimeliness of the appeal(s), the Board concludes that it 
would be potentially prejudicial to go forward and dismiss 
this case without the veteran having had the opportunity to 
address the issue of whether his appeal was timely perfected.  
In view of the foregoing, it is appropriate that the claims 
file be remanded so that the veteran may now be provided with 
an SSOC with respect to the issue of the timeliness and/or 
adequacy of his appeal.  Consequently, the Board will remand 
the matter to the RO to avoid the possibility of prejudice to 
the veteran.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following action:


	1.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of his appeal(s).  He should be 
informed of his right to request a 
hearing on the matter if he so desires.

	2.  After the above development has been 
completed, the RO should issue the 
veteran a SSOC.  The SSOC should contain 
a summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



